             Case 1:20-cv-00315-UA Document 4 Filed 01/13/20 Page 1 of 10



                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK

                                                                   03-MDL-1570 (GBD)(SN)
    In re Terrorist Attacks on September 11, 2001
                                                                   ECF Case

    This document relates to:
    Mandelkow, et al. v. Islamic Republic of Iran                  20-cv-315
    (member case of Federal Insurance Co., et al.                  ECF Case
    v. al Qaida et al., No. 03-cv-06978 and
    Ashton, et al. v. al Qaeda Islamic Army, et al.,
    No. 02-cv-06977)

       THE MANDELKOW (ASHTON AND FEDERAL INSURANCE) PLAINTIFFS’
                MOTION FOR PARTIAL FINAL JUDGMENTS

          For the reasons set forth below, and in the exhibits attached to and statements contained

in the Declaration of Barry Salzman (“Salzman Declaration”), Plaintiffs herein, by and through

their counsel, Barasch & McGarry, P.C. and Crowell & Moring LLP, respectfully move this

Court to enter partial final judgments by default against the Islamic Republic of Iran on the issue

of liability as to the Mandelkow Plaintiffs’ substantive causes of action established under the

Foreign Sovereign Immunities Act’s (“FSIA”) State Sponsor of Terrorism Exception, codified at

28 U.S.C. § 1605A(c).1 The Mandelkow Plaintiffs further move this Court to: (1) award

compensatory damages for conscious pain and suffering to the decedents listed in Exhibit B to

the “[Proposed] Order of Partial Final Default Judgments on Behalf of Mandelkow Plaintiffs

Identified at Exhibits A and B” (hereinafter “Proposed Order”) who were killed as a result of the

September 11th Terrorist Attacks, in an amount of $2,000,000 per estate; (2) award solatium

damages for the losses suffered by the immediate family members listed in Exhibit A to the


1
 As discussed below, the issues presented in this motion related to the request for default judgment on liability
against Iran as to the Mandelkow Plaintiffs’ claims under the FSIA’s State Sponsor of Terrorism Exception have
already been addressed by this Court in proceedings in related litigation in In re Terrorist Attacks on September 11,
2001, 03-md-1570 (SDNY) (GBD) (SN).
              Case 1:20-cv-00315-UA Document 4 Filed 01/13/20 Page 2 of 10



Proposed Order, who are each the spouse, child, sibling or parent of an individual killed as a

result of the September 11th Terrorist Attacks,2 in the same amounts previously awarded by this

Court to other family member plaintiffs in this consolidated multidistrict litigation against Iran;

(3) award prejudgment interest on those damages as set forth below; and (4) permit the Plaintiffs

herein to submit future applications for punitive damages, economic damages, or other damages

(including additional compensatory damages for pain and suffering prior to the decedent’s death)

consistent with any future rulings of this Court.

         The awards in the simultaneously filed Proposed Order will constitute partial final awards

and judgments against Iran in the matter brought by the individuals listed in the Proposed Order.

         I.        Procedural Background

         This action arises out of the events of September 11, 2001, during which members of the

al Qaeda terrorist network hijacked four commercial airliners and used those planes as weapons

in coordinated terrorist attacks on the United States (the “September 11th Terrorist Attacks”).

Plaintiffs in this case are comprised of personal representatives and eligible family members of

individuals killed as a result of the September 11th Attacks (the “Mandelkow Plaintiffs”). On

January 13, 2020, pursuant to the Court’s October 28, 2019 Order, counsel for the Mandelkow

Plaintiffs filed a Short Form Complaint for the Mandelkow Plaintiffs, joining and adopting all of

the factual and jurisdictional allegations in the Amended Consolidated Complaint against Iran in

Ashton et al. v. al Qaeda Islamic Army, et al., 02-cv-6977 (GBD) (SN), and joining in all prior

pleadings in Ashton. As provided for in the Court’s October 28, 2019 Order, by filing the Short

Form Complaint, the Mandelkow Plaintiffs have joined and are bound by all decisions in Ashton
2
  Due to uncertainties regarding potential limitations on recovery from the September 11 Victim’s Compensation
Fund for certain direct victims of the September 11th Terrorist Attacks, the personal representatives for the estates
of certain individuals killed as a result of those attacks have not filed claims for those estates in this litigation at this
time, but certain family members of those decedents have filed claims. Accordingly, while each family member
listed in Exhibit A has a compensable claim for damages for his or her pain and suffering, not every family member
listed in Exhibit A corresponds to a decedent listed in Exhibit B.

                                                              2
              Case 1:20-cv-00315-UA Document 4 Filed 01/13/20 Page 3 of 10



and in this MDL that relate to all actions.3

        All Mandelkow Plaintiffs now respectfully request entry of judgment by default against

Iran on the issue of liability, and now hereby seek: (1) partial compensatory damages for

decedents’ conscious pain and suffering in an amount of $2,000,000 per estate;4 (2) partial

solatium damages for the losses suffered by the immediate family members of decedents in the

same amounts previously awarded by this Court to other plaintiffs in this consolidated

multidistrict litigation against Iran; (3) prejudgment interest on those damages as set forth below;

and (4) permission for the Plaintiffs herein to submit future applications for punitive damages,

economic damages, and other damages (including additional compensatory damages for pain and

suffering prior to the decedent’s death) consistent with any future rulings of this Court.

        II.      Liability

        All Mandelkow Plaintiffs now respectfully request entry of judgment by default against

Iran on the issue of liability. Attached to the Salzman Declaration at Exhibits C and D is

documentation establishing for each decedent that the decedent’s death was caused by the

September 11th Attacks.

        The attached Exhibits contain documentation from the September 11th Victim

Compensation Fund administered by the U.S. Department of Justice, which adjudicates claims

for victims eligible for compensation due to injuries suffered “as a direct result” of the 9/11


3
  Defendant in this case has been served with the underlying Complaints to which the Mandelkow Plaintiffs have
joined through this Short Form Complaint, consistent with how other plaintiffs have proceeded in this MDL and
obtained judgments in reliance on such service. See, e.g., Betru, et al. v. Islamic Republic of Iran, 18-cv-08297
(Complaint filed 9/12/18 (Dkt. 1), Judgments entered 9/13/18 (Dkt. 5); 8/20/19 (Dkt. 27); 9/9/19 (Dkt. 28); 9/13/19
(Dkt. 29); 1/8/20 (Dkt. 35)).
4
  Because some of the decedents who died as a result of the September 11th Terrorist Attacks suffered lengthy
illnesses before death, the amount established by this Court for conscious pain and suffering before death and
solatium for the decedents’ family members represents the minimum amount to which the plaintiffs in this case are
entitled. Accordingly, the Mandelkow Plaintiffs respectfully seek permission to present additional evidence of pain
and suffering they endured prior to the decedents’ deaths, and to seek additional compensatory damages awards on
that basis at a later date.

                                                         3
           Case 1:20-cv-00315-UA Document 4 Filed 01/13/20 Page 4 of 10



Attacks and their aftermath. 28 CFR §104.2. Accordingly, attached to the Salzman Declaration

is (1) the regulatory authority establishing the criteria for eligibility for compensation from the

VCF; and (2) for each Mandelkow Plaintiff who died as a result of the 9/11 Attacks, the official

letter from the Special Master of the 9/11 VCF determining that the victim “has met the

eligibility criteria established in the statute and regulations.”

        The Mandelkow Plaintiffs acknowledge the points raised by the PEC in its January 10

letter, and respectfully submit that their claims are ripe for judgment. The determination by the

Department of Justice that each Mandelkow Plaintiff’s injuries were the “direct result” of the

9/11 Attacks and its aftermath constitutes evidence sufficient to support judgment, of which this

Court may take judicial notice. The Mandelkow Plaintiffs further note that the Short Form

Complaint expressly contemplates such claims by victims “present at the Pentagon and/or lower

Manhattan and/or at an area wherein he/she was exposed to toxins as a result of the terrorist

attacks . . . .” Certainly, these victims and their family members have suffered greatly as a result

of Iran’s actions, and should be afforded the same opportunity to obtain judgments and seek

compensation from the USVSST Fund as all the other victims who are seeking and obtaining

judgments in this case pursuant to the same Short Form Complaint.

        This Court has already entered judgment against Iran, in multiple related matters

consolidated before this court under In re Terrorist Attacks on September 11, 2001, 03-md-1570,

based on a full evidentiary record and hearing.

        Although the Mandelkow Plaintiffs are prepared to submit full briefing and an evidentiary

record, the extension of the Court’s prior rulings to the Mandelkow Plaintiffs is both appropriate

and consistent with the specific objectives that prompted the Judicial Panel for Multidistrict

Litigation to centralize each of those proceedings before this Court. Under the circumstances,



                                                   4
             Case 1:20-cv-00315-UA Document 4 Filed 01/13/20 Page 5 of 10



the submission of additional or repetitive evidence of Iran’s liability for the September 11th

Terrorist Attacks would merely impose an unnecessary burden on the resources of this Court.

          III.    Damages

           Under 28 U.S.C. § 1605A (“Section 1605A”), which applies to the claims against Iran,

    damages are available under the federal law and include money damages “for personal injury

    or death.” See 28 U.S.C. § 1605A(a)(1) and (c)(4). The damages available to plaintiffs in a

    Section 1605A action include “economic damages, solatium, pain and suffering, and punitive

    damages.” 28 U.S.C. § 1605A(c)(4). That is, the “estates of those who [died] can recover

    economic losses stemming from wrongful death of the decedent; family members can recover

    solatium for their emotional injury; and all plaintiffs can recover punitive damages.” Valore

    v. Islamic Republic of Iran, 700 F. Supp. 2d 52, 83 (D.D.C. 2010).

                  A.       Pain and Suffering Damages

          The Plaintiffs identified in Exhibit B to the simultaneously filed Proposed Order are the

estates of individuals killed in the September 11th Attacks which seek damages for each

decedent’s pain and suffering before death. This Court previously assessed the entitlement and

value of pain and suffering awards to estates for their decedents’ deaths in this litigation. See,

e.g., In re Terrorist Attacks on September 11, 2001, No. 03-md-1570 (SDNY) (GBD) (FM), Doc.

Nos. 2618, Filed 7/30/12 (Havlish Report); 2624, Entered 10/16/12; 3175, Filed 12/28/15

(Ashton Report); 3229, Entered 03/09/2016 (hereinafter “MDL”). For the reasons previously

articulated by this Court, the estates identified in Exhibit B to the Proposed Order respectfully

request that the Court grant partial compensatory damages awards for the decedents’ pain and

suffering in the amount of $2,000,000 per estate.5 See MDL, Doc. Nos. 2618, Filed 7/30/12


5
 For the reasons discussed at footnote 3, supra, the Mandelkow Plaintiffs respectfully seek permission to present
additional evidence of pain and suffering experienced prior to the decedents’ death, and to seek additional pain and

                                                          5
             Case 1:20-cv-00315-UA Document 4 Filed 01/13/20 Page 6 of 10



(Havlish Report); 2624, Entered 10/16/12; 3175, Filed 12/28/15 (Ashton Report); 3229, Entered

03/09/2016; 3229, Entered 03/09/16.

                  B.       Solatium Damages

         Section 1605A specifically provides for solatium damages. Under that provision, the

immediate family members of the decedents may recover for “the mental anguish, bereavement,

and grief that those with a close relationship to the decedent experience as a result of the

decedent’s death, as well as the harm caused by the loss of decedent’s society and comfort.”

Dammarell v. Islamic Republic of Iran, 281 F. Supp. 2d 105, 196 (D.D.C. 2003), vacated on

other grounds, 404 F. Supp. 2d 261 (D.D.C. 2005). Other courts have previously noted that

“[a]cts of terrorism are by their very definition extreme and outrageous and intended to cause the

highest degree of emotional distress.” Belkin v. Islamic Republic of Iran, 667 F. Supp. 2d 8, 22

(D.D.C. 2009). Accordingly, in FSIA cases, solatium claims have been treated as comparable to

claims for intentional infliction of emotional distress, in which the immediate family members of

the decedent are treated as direct victims. See, e.g., Salazar v. Islamic Republic of Iran, 370 F.

Supp. 2d 105, 115 n.12 (D.D.C. 2005) (“[c]ourts have uniformly held that a terrorist attack – by

its nature – is directed not only at the victims but also at the victims’ families.”); Surette v.

Islamic Republic of Iran, 231 F. Supp. 2d 260, 267 n.5 (D.D.C. 2002) (treating solatium claim as

“‘indistinguishable’ from the claim of intentional infliction of emotional distress.”) (quoting

Wagner v. Islamic Republic of Iran, 172 F. Supp. 2d 128, 135 n.11 (D.D.C. 2001)). Thus, this

Court has previously awarded solatium damages to “immediate family members” who, though

not physically present at the site of the terrorist attacks, were nevertheless intended victims of the

terrorist activities. MDL, Doc. Nos. 3358, Filed 10/12/16 (Hoglan Report); 3175, Filed 12/28/15


suffering and/or solatium awards on that basis at a later date.


                                                           6
             Case 1:20-cv-00315-UA Document 4 Filed 01/13/20 Page 7 of 10



(Ashton Report); 2618, Filed 7/30/12 (Havlish Report).

        In defining those family members eligible to make a claim for solatium damages, this

Court previously determined, among other things, that spouses, parents, children and siblings of

the 9/11 decedent are entitled to recover for their losses. See MDL, Doc. No. 3363, Entered

10/14/2016.

        To fashion a solatium award adequately compensating the surviving “immediate family

members” in the litigation against Iran, this Court previously looked to the analysis undertaken

by District Court Judge Royce Lamberth in the case of Estate of Heiser v. Islamic Republic of

Iran, 466 F. Supp. 2d 229 (D.D.C. 2006). There, Judge Lamberth concluded that solatium

damages should be awarded to each spouse of a deceased victim in the amount of $8 million, to

each parent in the amount of $5 million, and to each sibling in the amount of $2.5 million. Id.6

        Magistrate Judge Frank Maas previously recognized that the “immediate family

members” of those killed in the September 11 terrorist attacks suffered and continue to suffer

“profound agony and grief” and, “[w]orse yet, . . . are faced with frequent reminders of the

events of that day.” MDL, Doc. No. 2618, Entered 07/30/12, pp. 10-12. Given the

“extraordinarily tragic circumstances surrounding the September 11th attacks, and their indelible

impact on the lives of the victims’ families,” the Havlish Report and Recommendation concluded

that an upward departure was appropriate and recommended solatium damages in the following

amounts:

    Relationship to Decedent                        Solatium Award

    Spouse                                          $12,500,000

    Parent                                          $8,500,000


6
  This formula may be adjusted upward or downward when circumstances warrant. See, e.g., Estate of Bland v.
Islamic Republic of Iran, 831 F. Supp. 2d 150, 156 (D.D.C. 2011); Valore, 700 F. Supp. 2d at 85.

                                                       7
              Case 1:20-cv-00315-UA Document 4 Filed 01/13/20 Page 8 of 10



    Child                                              $8,500,000

    Sibling                                            $4,250,000

         The solatium losses suffered by the immediate family members listed in Exhibit A to the

simultaneously filed Proposed Order are legally and factually comparable to those suffered by

the Havlish claimants. The death of each 9/11 decedent in this case was the result of the

terrorism defendants’ extreme acts of malice. The defendants’ acts were intended to create an

environment of fear and terror. The claimants here were not attenuated victims, and they paid an

extreme price for the terrorist acts and consequences. The amount of solatium damages

previously adopted by the District Court in Havlish should apply equally to the immediate family

members listed in Exhibit A to the simultaneously filed Proposed Order, and those Plaintiffs

therefore respectfully request that they be awarded solatium damages in those same amounts,

based on their relationship to the 9/11 decedents.7

                  C.       Prejudgment Interest

         Additionally, the Mandelkow Plaintiffs also ask that this Court direct that prejudgment

interest of 4.96% per annum running from September 11, 2001 until the date of judgment be

assessed, as was done previously for other plaintiffs in this consolidated litigation.

                  D.       Punitive Damages

         Previously, in connection with a motion for final judgment on behalf of certain other

claimants, this Court asked that to expedite issuance of final judgments, they defer decision as to

the appropriate quantum of punitive damages. See MDL, Doc. No. 3362, Entered 10/14/16. The

Mandelkow Plaintiffs herein ask that this Court allow them to submit future applications for

punitive damages consistent with any future ruling of this Court.

7
 For the reasons discussed at footnote 3, supra, the Mandelkow Plaintiffs respectfully seek permission to present
additional evidence of pain and suffering experienced prior to the decedents’ deaths, and to seek additional pain and
suffering and/or solatium awards on that basis, at a later date.

                                                          8
           Case 1:20-cv-00315-UA Document 4 Filed 01/13/20 Page 9 of 10



       IV.       Conclusion

       For all of the reasons set forth herein, the exhibits attached to and statements contained in

the Salzman Declaration, and on the basis of the evidence the Court previously received and

analyzed, and which already forms part of the record in the multidistrict litigation proceeding,

the Mandelkow Plaintiffs respectfully request that this Court grant the Proposed Order filed

contemporaneously with this Motion, enter default judgment as to liability against Iran for all

Mandelkow Plaintiffs’ claims under Section 1605A of the FSIA, and (1) award compensatory

damages for decedents’ conscious pain and suffering in an amount of $2,000,000 per estate; (2)

award solatium damages to immediate family members as set forth in the Proposed Order; (3)

direct that prejudgment interest of 4.96% running from September 11, 2001 until the date of

judgment be assessed; and (4) permit the Mandelkow Plaintiffs to submit future applications for

punitive damages, economic damages, and other damages (including additional compensatory

damages for pain and suffering prior to the decedents’ deaths) consistent with any future rulings

of this Court.




Dated: January 13, 2020



                                                     Respectfully submitted,



                                                      /s/ Barry Salzman
                                                     Barry Salzman
                                                     Michael Barasch
                                                     Barasch & McGarry, P.C.
                                                     11 Park Place
                                                     18th Floor


                                                 9
Case 1:20-cv-00315-UA Document 4 Filed 01/13/20 Page 10 of 10



                                  New York, NY 10007
                                  Phone: 212.385.8000
                                  Fax: 212.385.7845

                                  Aryeh S. Portnoy
                                  Glen G. McGorty
                                  Michelle Ann Gitlitz
                                  Crowell & Moring LLP
                                  590 Madison Avenue
                                  20th Floor
                                  New York, NY 10022
                                  Phone: 212.223.4000
                                  Fax: 212.223.4134

                                  COUNSEL FOR PLAINTIFFS




                             10
